Citation Nr: 1740796	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-36 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chest pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervicothoracic strain.

5.  Entitlement to service connection for a skin disorder, to include tinea cruris erythematous macular rash of the groin and axilla (claimed as skin condition).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from October 2004 to February 2005 and active duty from July 2006 to November 2007, with service in Southwest Asia from September 2006 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Board remanded the above issues for further development to include examinations.  In September 2015, the Board remanded the case again as there was a question as to whether the Veteran received proper notice of the examinations due to address issues.  

Previously appealed issues of entitlement to service connection for cervicothoracic strain and tinnitus were granted by September 2009 and February 2016 rating decisions, respectively.  The Board notes that the September 2015 Remand listed the issue of entitlement to service connection for high cholesterol, however, that claim was previously denied by a February 2013 Board Decision.  Thus, the issue of entitlement to service connection for high cholesterol was no longer on appeal as of the date of the February 2013 Board decision.


FINDINGS OF FACT

1.  The Veteran has not notified VA to reschedule his missed VA examinations despite notification from VA of failure to do so.

2.  The preponderance of the evidence is against a finding that the Veteran has a disability manifested by chest pain due to service, to include due to an undiagnosed illness. 

3.  The preponderance of the evidence is against a finding that the Veteran has a disability manifested by joint pain due to service, to include due to an undiagnosed illness.

4.  The preponderance of the evidence is against a finding that the Veteran has sinusitis due to service, to include due to an undiagnosed illness.

5.  The preponderance of the evidence is against a finding that the Veteran has migraine headaches due to service, to include due to an undiagnosed illness, to include as secondary to service-connected cervicothoracic strain.

6.  The preponderance of the evidence is against a finding that the Veteran has a skin disorder, to include tinea cruris erythematous macular rash of the groin and axilla, due to service, to include due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chest pain, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for joint pain, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).
3.  The criteria for service connection for sinusitis, to include as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

4.  The criteria for service connection for migraine headaches, to include as secondary to service-connected cervicothoracic strain have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

5.  The criteria for service connection for a skin disorder, to include tinea cruris erythematous macular rash of the groin and axilla, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

After the most recent September 2015 Board Remand, the RO again scheduled examinations to determine the existence and etiology of the Veteran's claimed disabilities.  The Veteran did not attend these examinations.  The Veteran informed the RO in September 2015 that he was deployed to Afghanistan and did not wish to reschedule the examinations in the near future.  VA sent a December 2015 letter to the Veteran to acknowledge the Veteran's active duty tour and asked the Veteran to advise the RO when to reschedule the examinations upon completion of the tour.  The Veteran was notified via a February 2016 Supplemental Statement of the Case (SSOC) that failure to report to a VA examination in conjunction with an original compensation claim would result in evaluation of the claim based only on the evidence of record.  The Veteran did not submit a response to the SSOC.  No request to reschedule the examinations has been received.  The record does not indicate there were any issues with the mailing or receipt of these documents.  In the July 2017 Post-Remand Brief, the representative acknowledged the Veteran's statement that he would not be attending a VA examination "in the future."

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  While the Veteran's deployment certainly qualified as good cause not to appear for scheduled examinations, the Veteran did not reschedule these examinations despite notification by the VA of the necessity to do so.  Although VA has a duty to assist a veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  As such, the claims on appeal shall be rated based on the evidence of record.

Ultimately, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Presumptive service connection is available for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

III. Analysis

The evidence establishes that the Veteran served in the Persian Gulf during the requisite period.  The Veteran contends that he has chest pain, joint pain and sinusitis due to service, to include as being due to undiagnosed illness.  The Veteran also contends that he suffers from migraine headaches and tinea cruris erythematous macular rash of the groin and axilla that began in service.

The Veteran was afforded a VA examination in July 2008.  The July 2008 VA examination was a general medical examination, best characterized as "bare bones," and stands as the only examination of record that is relevant to the present issues.  The examiner did not review the Veteran's claim file.  As discussed further below, this examination is substantially devoid of required nexus opinions and rationales, which is why the present issues were previously remanded by the Board for specific examinations and etiological opinions. 

At the July 2008 VA general examination, the Veteran complained of intermittent chest pain.  He reported the pain started one year after his deployment to Iraq.  He described the chest pain as a sensation that his chest was "closing in."  On physical examination, the Veteran's chest was normal on auscultation and percussion and cardiovascular examination was normal.  The examiner stated that chest pain was due to anxiety disorder.  The examiner did not comment on VA treatment records that include a notation of sinus bradycardia in his past medical history.  Accordingly, the preponderance of the evidence is against a finding that the Veteran has a disability manifested by chest pain due to service, to include due to an undiagnosed illness.

Regarding the claim of joint pain, the Veteran complained of bilateral shoulder pain since wearing heavy packs on long missions.  He also complained of shoulder stiffness and tenderness in the area of his upper back close to his shoulders.  As to diagnosis, the July 2008 examiner stated "no shoulder joint problem was identified that could explain the Veteran's complaint," and provided no additional explanation. Thus, the preponderance of the evidence is against a finding that the Veteran has a disability manifested by joint pain due to service, to include due to an undiagnosed illness.

The Veteran also complained of nasal congestion, chronic nasal discharge, and fever.  The examiner indicated that there was no evidence of chronic sinus or acute sinusitis.  No further explanation was provided.  It is unclear whether the Veteran has a current underlying sinus disability, as his service treatment records include a September 2006 diagnosis of allergic rhinitis, and post-service VA treatment records include complaints of sinus congestion.  As noted earlier, the examiner did not review the Veteran's claim file, and presumably did not see these records.  Thus, the preponderance of the evidence is against a finding that the Veteran has sinusitis due to service, to include due to an undiagnosed illness.

Regarding migraine headaches, the Veteran contends that he has daily headaches related to his active service, or alternatively, that they are associated with his service-connected cervicothoracic strain that began in Iraq.  See July 2008 VA general examination report.  The July 2008 VA examination included a diagnosis of migraine headaches, but no nexus opinion was provided.  Thus, the preponderance of the evidence is against a finding that the Veteran has migraine headaches due to service, to include due to an undiagnosed illness, to include as secondary to service-connected cervicothoracic strain.

Regarding tinea cruris erythematous macular rash of the groin and axilla, the Veteran reported a rash in the bilateral axilla and groin while in Iraq, which he has self-treated with cortisone but it had not gone away.  On physical examination, the examiner found an erythematous macular rash in the groin and axilla.  The diagnoses included tinea cruris and contact dermatitis.  The examiner opined that the contact dermatitis was secondary to the type of anti-perspirant that he was using.  However, no nexus opinion was provided regarding the diagnosis of tinea cruris erythematous macular rash of the groin and axilla.  Thus, the preponderance of the evidence is against a finding that the Veteran has a skin disorder, to include tinea cruris erythematous macular rash of the groin and axilla, due to service, to include due to an undiagnosed illness.


The Board acknowledges the Veteran's contentions as to the etiology of his claimed disabilities.  However, as stated earlier, the Board previously deemed that examinations were necessary to obtain competent medical evidence to determine the current existence and etiologies of the Veteran's claimed disabilities.  As these examinations could not be obtained due to the Veteran's failure to notify VA to reschedule the examinations, the Board finds the record lacks competent medical evidence of current diagnoses or nexuses to service for the claimed disabilities on appeal.  As such, the claims must be denied.


ORDER

Entitlement to service connection for chest pain, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for migraine headaches, to include as secondary to service-connected cervicothoracic strain is denied.


Entitlement to service connection for a skin disorder, to include tinea cruris erythematous macular rash of the groin and axilla (claimed as skin condition), is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


